NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                 Argued May 30, 2007
                                 Decided June 1, 2007


                                         Before

                    Hon. FRANK H. EASTERBROOK, Chief Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 06-4196                                              Appeal from the United
                                                         States District Court for the
UNITED STATES OF AMERICA,                                Central District of Illinois.
     Plaintiff-Appellee,
                                                         No. 05-10086-002
              v.
                                                         Michael M. Mihm, Judge.
GEORGE MOORE,
     Defendant-Appellant.


                                         Order

    The plea bargain to which George Moore agreed contains a clause waiving any
right to appeal or file a collateral attack. Moore appealed anyway, contending that
he should have received a lower sentence, an argument squarely barred by his
waiver. Moore’s first argument, however—that his plea should be set aside because
of poor advice from his attorney—is not barred, because as we held in United States
v. Wenger, 58 F.3d 280 (7th Cir. 1995), a waiver of appeal stands or falls with the
plea to which it pertains. Set aside the plea, and the waiver vanishes.

    Moore contends that his lawyer told him to lie during the plea colloquy in order
to induce the judge to accept the plea. He also maintains that counsel did not dis-
cuss with him subjects such as the strength of the evidence and any potential de-
fenses, and so furnished ineffective assistance. Troubled by these allegations, the
district judge held a hearing at which both Moore and his former lawyer testified.
The judge found that Moore lied on the stand during this hearing, that counsel’s ad-
vice met the constitutionally required standard, and that the plea is valid.
No. 06-4196                                                                   Page 2


    Moore’s appellate counsel does not contend that these findings are clearly erro-
neous. Instead Moore’s brief essentially ignores the adverse findings and proceeds
as if all of Moore’s current allegations had been admitted by the prosecutor. Such an
approach is doomed in an appellate tribunal. The district court’s findings are not
clearly erroneous. No more need be said to conclude that the judge did not abuse his
discretion in declining to allow Moore to withdraw his guilty plea. And, with the
plea in place, the waiver of appeal bars any review of the sentence.

                                                                          AFFIRMED